His Honor, Judge Daniel, charged the jury that as the plaintiff gave Shackelford permission to look for bail, and bring the bail, when procured, to the defendant to be bound, the deputy was not liable in this action, unless he had orders to retake Shackelford in case bail was not given before the return day of the writ.
A verdict was returned for the defendant, and the plaintiff appealed. *Page 31 
after stating the case as above, proceeded: I think it is only necessary to read the statement to discover that whatever error was committed in the case was the error of the plaintiff himself. He indulged Shackelford, and not the defendant. The latter only acted in conformity to his instructions. There is certainly no ground upon which a new trial should be granted.
PER CURIAM.                                    Judgment affirmed.